COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                             §
                                                                                No. 08-20-00213-CV
     CARRIE MONROE,                                          §
                                                                                   Appeal from the
                  Appellant,                                 §
                                                                            County Court at Law No. 5
     v.                                                      §
                                                                             of Dallas County, Texas1
     UDAY SHAH,                                              §
                                                                               (TC# CC20-03109-E)
                  Appellee.                                  §


                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the Appellant has not paid the $205 filing fee or

shown she is excused from paying the filing fee, we dismiss the appeal for want of prosecution.

           On October 23, 2020, the Clerk of the Court sent a second request for payment of the $205

case filing fee. The letter notified Appellant that failure to pay the case filing fee or a statement of

inability to pay costs within twenty days could result in dismissal of the appeal for want of

prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). As of this date, Appellant has not paid the



1
    We hear this case on transfer from the Fifth Court of Appeals in Dallas. See TEX.R.APP.P. 41.3.
filing fee or otherwise shown she is excused from paying the fee.

       Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX.R.APP.P. 42.3(b), (c).


                                             GINA M. PALAFOX, Justice
December 10, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2